DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 22, and 30-32 have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 23-26, 28, and 29 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 22, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landes et al. (US Pub. No. 2005/0288792; hereinafter Landes).

Alternatively, Landes discloses the following regarding claim 1: an ankle bone implant, comprising: a cylindrical member (710) (Figs. 1, 20) extending along an implant axis (vertical 
Landes discloses the following regarding claim 2: the ankle bone implant of claim 1, wherein the articulating member is monolithic (704) (Fig. 20, according to the second alternative interpretation of Landes).


Landes discloses the following regarding claim 6: the ankle bone implant of claim 1, wherein the cylindrical member comprises at least one of a titanium alloy and a tantalum alloy (para. 0100).  
Landes discloses the following regarding claim 7: the ankle bone implant of claim 1, wherein the void disposed in the cylindrical member extends to the opposed second surface, and wherein the elongate core of the articulating member extends to the opposed second surface of the cylindrical member (Fig. 20).  
Landes discloses the following regarding claim 22: the ankle bone implant of claim 4, wherein the at least partially concave articulating surface is shaped to contact an at least partially convex articulating surface (708) of the corresponding ankle bone implant implanted into the tibia of the ankle joint (Figs. 1, 9, 20, according to the first interpretation of Landes).
Landes discloses the following regarding claim 30: an ankle bone implant, comprising: a cylindrical member (710) extending along an implant axis (vertical axis extending through the center of the implant) from a first end (upper end of element 710) to an opposed second end (lower end of element 710) thereof, the cylindrical member having a void (712) disposed therein extending from the first end towards the second end (Fig. 20), the void having a cross-sectional diameter taken orthogonal to the implant axis, the cross-sectional diameter continuously and smoothly varying in value at locations along the implant axis from the first end to the second end (Fig. 20), the cross-sectional diameter becoming maximum only at at least one of the first end 
Landes discloses the following regarding claim 31: the ankle bone implant of claim 30, wherein the articulating surface is at least partially concave relative to a plane that is orthogonal to the implant axis (Figs. 1, 9, 20).  
Landes discloses the following regarding claim 32: the ankle bone implant of claim 30, wherein: the cylindrical member has an outer diameter taken orthogonal to the implant axis, and the outer diameter is substantially constant at the locations along the implant axis from the first end to the second end (Fig. 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landes in view of Goswami et al. (US Pub. No. 2011/0035019; hereinafter Goswami).
Landes discloses the limitations of the claimed device, as described above. However, it does not disclose the articulating member comprising at least one of polyethylene and cobalt chrome. Goswami teaches an ankle implant whose components comprise a cobalt-chrome material (paras. 0052, 0059), for the purpose of utilizing the material’s strength and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the material of Landes to comprise a cobalt-chrome material, as taught by Goswami, in order to utilize the material’s strength and biocompatibility. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774